DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 9/1/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear as to what “outside” the applicant is referring to.
The term “semi-cured” in claims 10-12 is a relative term which renders the claim indefinite. The term “semi-cured” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of claims 10-12 are unclear.  Accordingly, the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jin et al. (US 2016/0184938A1) (hereafter Jin).
With respect to claim 1, Jin teaches a wire (102) for electric bonding (the underlined portion is merely intended use), comprising a composition for bonding, wherein the composition for bonding comprises an epoxy resin (paragraph 29), a reducing agent (amines), and a curing agent (paragraph 29), and as the epoxy resin chemically reacts with the reducing agent and the curing agent, the composition for bonding is cured (paragraphs 29 and 36).
With respect to claim 3, Jin teaches further comprising a solder wire (106a).
With respect to claim 5, Jin teaches wherein the epoxy resin comprises a bisphenol type epoxy resin, a biphenyl type epoxy resin, a naphthene type epoxy resin, a fluorene type epoxy resin, an alicyclic epoxy resin, and a novolac epoxy resin (paragraph 29).
With respect to claim 6, Jin teaches wherein the curing agent comprises at least one of an amine-based curing agent, an imidazole-based curing agent, a latent curing agent, a thiol-based curing agent, a phenol-based curing agent, and an acid anhydride-based curing agent (paragraph 29).
With respect to claim 7, Jin teaches wherein the reducing agent comprises at least one of carboxylic acid and amino acid (paragraph 29).
With respect to claim 8, Jin teaches wherein the composition for bonding is provided in the solder wire (figure 2A). 

Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ganbe et al. (US 2015/0044465A1) (hereafter Ganbe).
With respect to claim 1, Ganbe teaches a wire (21, 22) for electric bonding (the underlined portion is merely intended use), comprising a composition for bonding, wherein the composition for bonding comprises an epoxy resin (paragraph 37), a reducing agent (paragraphs 44-46), and a curing agent (paragraphs 44-46), and as the epoxy resin chemically reacts with the reducing agent and the curing agent, the composition for bonding is cured (paragraphs 36-37 and 41-47).
With respect to claim 3, Ganbe teaches further comprising a solder wire (2).
With respect to claim 5, Ganbe teaches wherein the epoxy resin comprises a bisphenol type epoxy resin, a biphenyl type epoxy resin, a naphthene type epoxy resin, a fluorene type epoxy resin, an alicyclic epoxy resin, and a novolac epoxy resin (paragraph 37).
With respect to claim 6, Ganbe teaches wherein the curing agent comprises at least one of an amine-based curing agent, an imidazole-based curing agent, a latent curing agent, a thiol-based curing agent, a phenol-based curing agent, and an acid anhydride-based curing agent (paragraphs 16, 44, and 84).
With respect to claim 7, Ganbe teaches wherein the reducing agent comprises at least one of carboxylic acid and amino acid (paragraphs 45-46).
With respect to claim 8, Ganbe teaches wherein the composition for bonding is provided in the solder wire (figures 2B and 3B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin or Ganbe as applied to claim 1 above, and further in view Zhou et al. (US 5,985,456) (hereafter Zhou).
With respect to claim 2, Jin or Ganbe do not teach wherein the composition for bonding further comprises at least one of a thermoplastic resin, a cationic initiator, an acrylic resin, and a radical initiator; however, Zhou teaches using a radical initiator (column 2, lines 48-60; column 3, lines 7-21; and column 7, line 58-column 10, line 13).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art utilize the radical initiator of Zhou in the wire of Jin or Ganbe in order to accelerate the onset of crosslinking.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin or Ganbe as applied to claim 1 above, and further in view of Hagiwara et al. (US 2015/0158128A1).
With respect to claim 4, Jin or Ganbe do not teach solder powder; however, Hagiwara teaches solder powder (paragraphs 9, 17, 20, and 94),
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art utilize the solder powder of Hagiwara in the wire of Jin or Ganbe in order to improve solderability.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 1 above, and further in view of JP2011-014571A.
With respect to claim 10, Jin does not teach wherein the composition for bonding comprises a semi-cured body exposed to the outside. However, JP ‘571 teaches a solder preform with a semi-cured on the “outside” thereof (figures; and paragraph 17 of the machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art utilize the outer resin of JP ‘571 on the wire of Jin in order to make the shape of the wire more stable (note paragraph 17 of JP ‘571 for explicit motivation). 
With respect to claim 11, a solder wire would intrinsically be provided in the semi-cured body in the collective article of Jin and JP ‘571. 

Claim(s) 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganbe as applied to claim 1 above, and further in view of JP2011-014571A.
With respect to claim 10, Ganbe does not teach wherein the composition for bonding comprises a semi-cured body exposed to the outside. However, JP ‘571 teaches a solder preform with a semi-cured on the “outside” thereof (figures; and paragraph 17 of the machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art utilize the outer resin of JP ‘571 on the wire of Ganbe in order to make the shape of the wire more stable (note paragraph 17 of JP ‘571 for explicit motivation). 
With respect to claim 11, a solder wire would intrinsically be provided in the semi-cured body in the collective article of Jin and JP ‘571.
With respect to claim 13, Ganbe teaches wherein the solder wire comprises a first wire and a second wire, and the first wire and the second wire are linearly arranged to be parallel to each other (figures 4-5).
With respect to claim 14, Ganbe teaches wherein the solder wire comprises a first wire and a second wire, and the first wire and the second wire are adjacent to and twisted with each other (figures 7-8). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735